Citation Nr: 0811253	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1955 to October 1958 
and July 1961 to October 1963.  He also apparently had 
periods of active duty for training from 1979 to 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

During his December 2007 Travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  The Board does not have jurisdiction of this issue 
as it has not been adjudicated by the RO.  The issue is 
referred to the RO for appropriate action.

The issue of service connection for a bilateral hearing loss 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in a rating decision dated in May 1989, and the 
veteran did not perfect a substantive appeal.

2.  By rating action dated in September 1990, the RO 
confirmed the prior denial of service connection for 
bilateral hearing loss, and the veteran did not perfect a 
substantive appeal.

3.  Evidence submitted since the September 1990 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that confirmed the 
prior denial of the veteran's claim of service connection for 
bilateral hearing loss became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  The additional evidence received since the September 1990 
RO rating decision confirming the prior denial of service 
connection for bilateral hearing loss is new and material, 
and the claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

In this decision, the Board is reopening the veteran's claim 
for service connection for bilateral hearing loss, and 
remanding it for further development.  Because the claim has 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  For this reason, no further discussion of 
VA's duties to notify and assist is required.  

Reopening Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

Service connection for certain chronic disorders, such as 
certain organic disorders of the nervous system, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for bilateral 
hearing loss.  Because the veteran did not submit a 
substantive appeal to the September 1990 rating decision 
which confirmed the prior denial of service connection for 
bilateral hearing loss, that determination became final based 
on the evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claims.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of the RO dated in May 1989, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss was denied.  At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records from his two periods of active service, a 
post-service Army Reserve examination report dated in May 
1978, and a private medical record from the Pine Bluff 
Arsenal dated in June 1982.  The RO determined that no 
hearing loss had been shown to have been incurred in service.

Subsequent to the May 1989 decision, the veteran submitted a 
report of medical history from a period of his active duty 
for training with the Army Reserve dated in January 1990, 
showing that the veteran had reported hearing loss, and 
including audiometric findings showing that pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 15, 5, 5, and 25 decibels, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, and 4000 
Hertz were 15, 10, 5, and 45 decibels, respectively.

In September 1990, the RO determined that the newly submitted 
evidence by the veteran was not sufficient to warrant a 
change in the prior May 1989 decision.  The veteran did not 
appeal this decision, therefore, it became final.  

In April 2005, the veteran submitted a request to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  In support of his claim, he submitted private 
medical records from the Little Rock Audiology Services dated 
in July 2005 and November 2007 indicating current mild 
dropping to severe bilateral sensorineural hearing loss.  He 
also submitted a number of records from his period of active 
duty for training and from civil service with the Army 
Reserves dated from 1975 to 1984.

During his December 2007 Travel Board hearing, the veteran 
asserted that he experienced bilateral hearing loss as a 
result of his first period of active service in the Navy, at 
which time he was exposed to acoustic trauma in his duty as a 
hot shell man responsible for loading 40 millimeter aircraft 
guns.  He also described that he was exposed to substantial 
acoustic trauma during his long period of active duty for 
training, wherein he was responsible for instructing trainees 
on military operations in urban terrain.  He stated that he 
was exposed to simulated grenade explosions, simulated 
artillery fire, and simulated 50 caliber machine guns for 
eight hours per day, five days per week, for two weeks per 
year, from 1979 to 1995.  He also noted undergoing weekend 
individual training for pre-certification purposes, which 
also resulted to exposure to the simulated grenade explosions 
and artillery fire.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for bilateral hearing loss.  The above 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for bilateral hearing 
loss.  The additional medical evidence of record since the 
September 1990 RO decision suggests a 16 year history of 
noise exposure during active duty for training, hearing loss 
as measured during active duty for training period, and also 
shows current diagnoses of bilateral hearing loss, and 
audiometric test results that appear to show current 
bilateral hearing loss disability in both ears that meets the 
criteria under 38 C.F.R. § 3.385.  For these reasons, the 
Board finds that new and material evidence has been received, 
and the claim for service connection for bilateral hearing 
loss is reopened.


ORDER

New and material evidence having been received, service 
connection for bilateral hearing loss is reopened, and to 
this extent only the appeal is granted.


REMAND

In reopening the veteran's claim for service connection for 
bilateral hearing loss, the Board reiterates that the veteran 
is currently diagnosed with bilateral hearing loss that 
appears to meet the regulatory criteria at 38 C.F.R. § 3.385 
(40 decibel hearing loss at the 4000 Hertz range).  The 
veteran asserts that he experienced bilateral hearing loss as 
a result of acoustic trauma during his period of Naval 
service, and during  his long period of active duty for 
training from 1979 to 1995.  

While the veteran submitted some of his Army National Guard 
duty records that illustrate bilateral hearing loss during 
active duty for training, the record contained within his 
claims file is not complete.  On remand, appropriate steps 
should be taken to verify the veteran's Army National Guard 
service, and to obtain all of his National Guard medical and 
personnel records and associate them with the claims file.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c), (d) (2007).

Additionally, the July 2005 and November 2007 private 
audiologic evaluation reports from the Little Rock Audiology 
Services are in a graph format and have not been converted to 
an appropriate numerical form.  Accordingly, should the 
veteran's reopened claim for service connection be denied on 
the basis that his current hearing bilateral hearing 
impairment does not meet VA regulatory definition of hearing 
loss "disability" under 38 C.F.R. § 3.385, these private 
audiologic reports will need to be translated by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation.). 

Finally, the veteran should be scheduled for a VA 
audiological examination addressing current measures of 
bilateral hearing loss, and the nature and etiology of any 
current bilateral hearing loss found on examination, and 
should include an opinion as to the relationship of current 
bilateral hearing loss to established multiple in-service 
acoustic traumas.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to verify the veteran's Army 
National Guard service and secure all 
additional Army National Guard service 
medical records or alternative records for 
the veteran through official channels or 
from any other appropriate source, 
including the Office of the Adjutant 
General.  These records should be 
associated with the claims file.  If there 
are no such records, documentation used in 
making that determination should be set 
forth in the claims file.

2.  After the above development has been 
completed, the RO/AMC should arrange for 
the veteran to be scheduled for a VA 
audiology examination so as to ascertain 
the nature and etiology of his asserted 
bilateral hearing loss.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of his 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the current bilateral 
sensorineural hearing loss had its onset 
during the veteran's periods of active 
service or active duty for training, or 
whether it is otherwise causally related 
to any incident thereof, to include noise 
exposure or other acoustic trauma(s) 
during service.  The basis for all 
conclusions reached are to be explained by 
citing to medical records, to specifically 
include service medical records, active 
duty for training records, and other 
evidence of record.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  If the VA audiology examination report 
does not establish current hearing loss 
disability that meets the definition of 
38 C.F.R. § 3.385, the RO/AMC shall 
arrange to have the July 2005 and November 
2007 private audiograms from the Little 
Rock Audiology Services translated to 
numeric form by a VA audiologist.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication. 

5.  The RO/AMC will then readjudicate on 
the merits the veteran's reopened claim 
for service connection for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing  notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  The veteran is advised of the importance of 
appearing and participating in a VA audiology examination, 
and that the failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2007). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


